          Case 3:15-cv-03747-JD Document 417 Filed 09/12/19 Page 1 of 1
                                                                            FILED
                     UNITED STATES COURT OF APPEALS                          SEP 10 2019

                                                                         MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                          U.S. COURT OF APPEALS




NIMESH PATEL, Individually and on                No.    18-15982
Behalf of All Others Similarly Situated; et
al.,                                             D.C. No. 3:15-cv-03747-JD
                                                 Northern District of California,
              Plaintiffs-Appellees,              San Francisco

 v.
                                                 ORDER
FACEBOOK, INC.,

              Defendant-Appellant.


Before: GOULD and IKUTA, Circuit Judges, and PEARSON,* District Judge.

      Appellees are directed to file a response to appellant’s petition for rehearing

en banc filed September 5, 2019. The response shall not exceed 15 pages or 4200

words and shall be filed within 21 days of the date of this order.

      Parties who are registered for ECF must file the response electronically

without submission of paper copies. Parties who are not registered ECF filers must

file the original response plus 50 copies.




      *
            The Honorable Benita Y. Pearson, United States District Judge for the
Northern District of Ohio, sitting by designation.
